UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4983


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JERRY LEROY MCMAHAN, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Timothy M. Cain, District Judge.
(6:13-cr-00116-TMC-1)


Submitted:   June 18, 2014               Decided:   September 25, 2014


Before KEENAN and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James B. Loggins, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.       Maxwell B. Cauthen, III,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jerry Leroy McMahan, Jr., pled guilty pursuant to a

plea    agreement        to   one     count          each          of    producing         counterfeit

obligations,      in     violation         of       18    U.S.C.         § 471       (2012),      and    of

uttering       counterfeit      obligations,                  in    violation         of    18    U.S.C.

§ 472 (2012), and was sentenced to seventy-two months in prison.

Counsel filed a brief pursuant to Anders v. California, 386 U.S.

738 (1967), asserting that he has reviewed the record in this

case    and    found     no    meritorious               issues          for    appeal.          Counsel

nonetheless       indicates         that        McMahan            wishes       to    challenge         his

upward departure sentence.

               McMahan    has    filed          a       pro    se       supplemental        brief,       in

which he asserts that the district court erred when it:                                                 (1)

imposed an upward departure sentence because the district court

did not (a) provide a written statement articulating the reasons

for its departure or relate its reasons to the Guidelines, or

(b)    properly    calculate         the    extent            of     the       departure;        and    (2)

enhanced his offense level two levels for his possession of a

dangerous       weapon.         The    Government                  has    declined         to    file    a

responsive brief.             Concluding that the district court did not

err, we affirm.

               After United States v. Booker, 543 U.S. 220 (2005), we

review     a    sentence       for     reasonableness,                     using      an    abuse        of

discretion standard of review.                          Gall v. United States, 552 U.S.

                                                    2
38, 51 (2007).         The first step in this review requires the court

to    ensure    that     the       district      court    committed       no      significant

procedural error.            United States v. Evans, 526 F.3d 155, 160-61

(4th     Cir.       2008).         Procedural        errors      include       “failing    to

calculate       (or    improperly         calculating)         the    Guidelines      range,

treating the Guidelines as mandatory, failing to consider the

[18 U.S.C. § 3553(a) (2012)] factors, selecting a sentence based

on clearly erroneous facts, or failing to adequately explain the

chosen sentence—including an explanation for any deviation from

the Guidelines range.”              Gall, 552 U.S. at 51.

               “[I]f a party repeats on appeal a claim of procedural

sentencing error . . . which it has made before the district

court,    we    review       for    abuse     of     discretion”       and     will   reverse

unless the court can conclude “that the error was harmless.”

United States v. Lynn, 592 F.3d 572, 576 (4th Cir. 2010).                                  If,

and     only    if,     this       court    finds        the   sentence          procedurally

reasonable can the court consider the substantive reasonableness

of the sentence imposed.                United States v. Carter, 564 F.3d 325,

328 (4th Cir. 2009).

               We    discern       no    procedural      or    substantive        sentencing

error    by     the    district         court.        Most     notably,      a    review   of

McMahan’s sentencing hearing establishes that the district court

correctly calculated McMahan’s Guidelines range at thirty-seven-

to-forty-six         months    in       prison,      including       properly     increasing

                                                 3
McMahan’s       offense          level     two       levels,     pursuant         to    USSG

§ 2B5.1(b)(4) (2012), because he was in possession of a sawed-

off shotgun at the time of his arrest.

            The       district       court       afforded       counsel     an     adequate

opportunity       to       present       argument       regarding     an        appropriate

sentence       under       the     § 3553(a)          factors,     gave     McMahan        an

opportunity      to    allocute,         and    ultimately      sentenced       McMahan    to

seventy-two months in prison, which was twenty-six months above

the top of McMahan’s recommended Guidelines range.                          The district

court   imposed        an    upward       departure       sentence        based    on     the

inadequacy of McMahan’s criminal history category, in accordance

with U.S. Sentencing Guidelines Manual § 4A1.3(a) (2012).                                  We

discern no error in the district court’s method of calculating

the extent of the departure, and find that the district court

adequately articulated its reasons for the departure.                             Thus, we

hold    that    the        district      court’s       explanation        for     McMahan’s

sentence allows for sufficient appellate review.                             See Carter,

564 F.3d at 328 (“[T]he district court must state in open court

the particular reasons supporting its chosen sentence” and “set

forth   enough        to    satisfy       the       appellate    court     that    he     has

considered the parties’ arguments and has a reasoned basis for

exercising     his     own    legal      decisionmaking         authority”)       (internal

quotation marks omitted).



                                                4
             We have examined the entire record in accordance with

our   obligations       under      Anders    and   have    found     no   meritorious

issues for appeal.           Accordingly, we affirm the district court’s

judgment.     This Court requires that counsel inform McMahan, in

writing,    of    the   right      to   petition   the     Supreme    Court    of   the

United States for further review.                  If McMahan requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                     Counsel’s motion must

state that a copy thereof was served on McMahan.                          We dispense

with oral argument because the facts and legal contentions are

adequately       presented    in    the     materials     before   this    Court    and

argument would not aid the decisional process.



                                                                              AFFIRMED




                                             5